Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Response to Arguments
Applicant’s arguments with respect to all pending claims having fully considered, but moot because of the new ground of rejection. claims 2 and 17 were cancelled.  And Claim 17 was cancelled to overcome the 101 rejection.  Applicant argues that cited references failed to disclose detecting a user input associated with the interaction overlay element; displaying an interaction overlay element within the window of the rich media ad unit; in response to the user input, initiating the display of a transaction overlay element for detecting further user inputs within the window of the rich media ad unit.

However, Korn et al disclose  a system being able to detect user inputs during the overlay and users can click on the overlay in order to get additional data related to the overlay as disclosed in para. 0030; 0019-00200058-0059; 0060; 0103; 0053; 0035.

And , WU et al disclose a system for allowing  users to use the  rich media advertisement to interact with overlay currently display on the  top of the video  via icons associated with the overlay as disclosed in para. 0024; 0008.

And Martell et al show in  fig.5a and fig.5b a system  for showing transaction overlay and the system further discloses  whether the advertisement is product placement within a program, a stand-alone advertisement, or otherwise—can be delivered to a consumer with an interactive overlay over the video that prompts the consumer to interact with the overlay to bring about an effect. The effect can be, for example, making a purchase or requesting more information (e.g., by clicking a “buy now” button or a “request information” button that is included with the overlay),0037;0053;0011;0007;0073.  This action is made final.

                                                                Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1; 3-16; 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korn (US.Pub.No.20210168435) in view of  WU(US.Pub.No.20130276008)  and Martell(US.Pub.no.20190373337) and Agabob (US.Pat.9832532).  

Regarding claim 1, Korn et al disclose  method for displaying a rich media file within a window of a rich media ad unit, comprising the steps of: serving the rich media file from a file location(see fig.1 and fig.2E to fig.2F; the content sources 175 include broadcast television and radio sources, video on demand platforms and streaming video and audio services platforms, one or more content data networks, data servers, web servers and other content servers, and/or other sources, 0027);

displaying content associated with the rich media file within the rich media environment(see fig.2E to fig.2F; when an enhanced ad is displayed to a user on a TV screen 244, the user may provide oral input to ask a smart home voice operated digital assistant 214 to provide further information. As a result, the digital assistant 214 contacts a backend server that interacts with the user via both the digital assistant 214 and via the viewing device (TV or mobile device) 244 and allows the end user to view various purchasing options as well as acquisition the product,0029;0051;0052);

detecting a user input associated with the interaction overlay element( see fig.2E to fig.2F; Whenever a user invokes a trick mode, such as fast-forward or rewind, the content stream is paused by the TV client 244, and an overlay is displayed by the TV client 244 that provides an indication of the point in the program that the user is seeking, 0058-0059; 0060; 0103; 0053; 0035;0019-0020;0030).

 But did not explicitly disclose displaying an interaction overlay element within the window of the rich media ad unit; initializing the rich media ad unit based on one or more parameters stored within the rich media file to define the layout of the rich media ad unit; in response to the user input, initiating the display of a transaction overlay element for detecting further user inputs within the window of the rich media ad unit.
 
However, WU et al disclose displaying an interaction overlay element within the window of the rich media ad unit(the action interface contains and displays one or more interactive action icons, with each icon representing a possible action available to an individual, and the available actions may be related to, or relevant to, the associated returned advertisement and the identified content scene of the movie. In an alternative, an action icon contains a link or address (e.g., a url) to a Web site or other location associated with the advertised product or service and/or the products or services shown in the movie. For example, in a car chase scene involving a Porsche and a BMW, one action icon may take an individual to a Porsche Web site and a second action icon may take the individual to a BMW Web site. In this example, when the individual accesses one or both Web sites, a signal may be sent to the advertisement service and an impression may be recorded. Other examples of action icons may allow the individual to interact with a rich media advertisement, and for an individual who may be logged onto a social network or service, the individual may choose to "like" the served advertisement, and show that information on the social network,0024; banners and overlays shown during display of a television program, and program breaks during which advertisements may be displayed,0008).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of WU to modify Korn for the purpose of improving viewing experiences accordingly.

And Martell et al disclose  in response to the user input, initiating the display of a transaction overlay element for detecting further user inputs within the window of the rich media ad unit(see fig.5a and fig.5b for showing transaction overlay; whether the advertisement is product placement within a program, a stand-alone advertisement, or otherwise—can be delivered to a consumer with an interactive overlay over the video that prompts the consumer to interact with the overlay to bring about an effect. The effect can be, for example, making a purchase or requesting more information (e.g., by clicking a “buy now” button or a “request information” button that is included with the overlay),0037;0053;0011;0007;0073).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Martell to modify Korn and Wu by displaying transaction overlay for the purpose of increasing satisfaction of the users accordingly.

And Agabob et al disclose initializing the rich media ad unit based on one or more parameters stored within the rich media file to define the layout of the rich media ad unit (viewer profiles are created and used to target specific ads and/or products to viewers. For example, an advertiser may run a second commercial spot for a particular product, and all viewers will receive the same broadcast commercial for that product. Viewer profiles facilitates the creation of multiple, targeted ads for a single product and the ad selected for an individual may be based on his demographic, psychographic or geographic profile, col.4, lines 5-13+;col.8, lines 47-56+).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Agabob to modify Korn  and Wu and Martell by applying specific characteristic as demographic profile associated with stored media contents to target user devices for the purpose of increasing the satisfaction of the users accordingly.

Regarding claim 3, it is rejected using the same ground of rejection for claim 1.

Regarding claim 4,  Korn et al disclose  wherein the rich media file is served on one of: an ad server; a dedicated content delivery network (CDN); and, a dedicated database(see fig.1; requesting an advertisement from a content server,0019;0027; 0036; the TV client requests an advertisement from the Ad Server 258. The Ad Server 258 sends a URL where content for the advertisement can be found, 0051).

Regarding claim 5, Korn et al did not explicitly disclose wherein the interaction overlay element is defined by the one or more parameters stored in the rich media file.

However, Agabob et al disclose wherein the interaction overlay element is defined by the one or more parameters stored in the rich media file (viewer profiles are created and used to target specific ads and/or products to viewers. For example, an advertiser may run a second commercial spot for a particular product, and all viewers will receive the same broadcast commercial for that product. Viewer profiles facilitates the creation of multiple, targeted ads for a single product and the ad selected for an individual may be based on his demographic, psychographic or geographic profile, col.4, lines 5-13+;col.8, lines 47-56+).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Agabob to modify Korn  Martell and Wu by applying specific characteristic as demographic profile associated with stored media contents to target user devices for the purpose of increasing the satisfaction of the users accordingly.
 
Regarding claim 6, Korn et al disclose  wherein the interaction overlay element is associated with the presented content of the rich media file(displaying the advertisement as an overlay on the pause screen, abstract;0019; upon viewing the overlay of the enhanced advertisement, the viewer may wish to get more information about the product,0029;0052).

Regarding claim 7, Korn et al disclose wherein the transaction overlay element is an e-commerce transaction interface(an e-commerce provider 256,0032; e-commerce provider 256 sends those details, optionally along with graphics for the products/services, back to the skill/action server 252. The skill/action server 252 then causes the advertisement campaign ads to be displayed on the TV client 244, 0034).

Regarding claim 8, Korn et al disclose wherein the transaction overlay element relates to a transaction consisting of one or more of: a data submission form, purchasing an item, making a booking, making a donation, and registering for a service (see fig.2E and fig.2F; and allows the end user to view various purchasing options as well as acquisition the product, 0029-0030; a purchase command is received, 0035; 0037).

Regarding claim 9, Korn et al disclose wherein the rich media file comprises one or more of a music video, a film, an advertisement, and a video clip (the advertisement campaign ads to be displayed on the TV client 244, 0034; 0019; 0030; 0021; 0027).

Regarding claim 10 , Korn et al disclose wherein the rich media file includes information relating to the location of and type of interaction icon to be displayed to the user(see fig.2E and fig.2F; the ad selected by the Ad Server 258 may be an advertisement related to the content about to be displayed in the content stream. For example, the user may wish to view a car chase scene, and the Ad Server 258 may choose an advertisement for a vehicle appearing in the car chase scene, 0061; 0106; 0052; 0003).

Regarding claim 11; Korn and Martell and Agabob et al did not explicitly disclose  wherein initializing the rich media environment ad unit includes one or more of displaying an interaction overlay element title, a transaction type and a product/service identifier.

However, WU et al disclose wherein initializing the rich media environment ad unit includes one or more of displaying an interaction overlay element title, a transaction type and a product/service identifier(the action interface contains and displays one or more interactive action icons, with each icon representing a possible action available to an individual, and the available actions may be related to, or relevant to, the associated returned advertisement and the identified content scene of the movie. In an alternative, an action icon contains a link or address (e.g., a url) to a Web site or other location associated with the advertised product or service and/or the products or services shown in the movie. For example, in a car chase scene involving a Porsche and a BMW, one action icon may take an individual to a Porsche Web site and a second action icon may take the individual to a BMW Web site. In this example, when the individual accesses one or both Web sites, a signal may be sent to the advertisement service and an impression may be recorded. Other examples of action icons may allow the individual to interact with a rich media advertisement, and for an individual who may be logged onto a social network or service, the individual may choose to "like" the served advertisement, and show that information on the social network,0024; banners and overlays shown during display of a television program, and program breaks during which advertisements may be displayed,0008-0009;0021).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of WU to modify Korn and Martell and  Agabob by using  rich media advertisement for the purpose of improving viewing experiences accordingly.

Regarding claim 12, Korn et al disclose wherein the rich media file includes metadata tags which identify one or more of an external integration module, a commerce application programming interface (API), a content API, a payment provider, and a content delivery network(this cloud networking architecture is an open architecture that leverages application programming interfaces (APIs), 0067; content delivery service, 0003; see fig.1; 0027; a vendor local to the viewer, 0053; 0030).

Regarding claim 13, Korn and Martell and Wu et al did not explicitly disclose wherein the metadata is added to the rich media file using one of: a HTMLS language; javascript; and, other suitable technical architecture.

However,  Agabob et al disclose wherein the metadata is added to the rich media file using one of: a HTMLS language; javascript; and, other suitable technical architecture(functionality and techniques may be embedded on the computer-readable medium in any number of computer-readable instructions, or languages such as, for example, FORTRAN, PASCAL, C, C++, Java, C#, Tcl, BASIC and assembly language. Further, the computer-readable instructions may, for example, be written in a script, macro, or functionally embedded in commercially available software (such as, e.g., EXCEL or VISUAL BASIC), col.9, lines 16-35; col.4, lines 29-37).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Agabob to modify Korn and Martell and Wu by applying specific languages for the purpose of using specific protocols or formats to provide data to the users.

Regarding claim 14, Korn et al disclose wherein the rich media  ad-unit is configured to communicate with one or more external transaction services(see fig.1; 0032).

Regarding claim 15, Korn et al disclose wherein the one or more external transaction services includes a payment provider (the TV client will report the interaction to the Ad Server, which records the interaction, e.g., selecting the Buy Now button 267. In an embodiment, the TV client receives and displays confirmation of purchase of the product or service, which may be supplied by a vendor local to the viewer. In an embodiment, the vendor may be identified in a profile of the viewer, 0053; the skill/action server 252 conducts a purchase transaction with the e-commerce server 256, 0036).

Regarding claim 16, Korn et al disclose wherein displaying content associated with the rich media file comprises loading the content from the rich media file or retrieving the content from a content delivery network (retrieving, by the processing system, content for an advertisement; displaying, by the processing system, the content for the advertisement as an overlay on a pause screen while the content stream is paused, 0018; 0053; 0019; 0027; 0029; 0032).

Regarding claim 18, it is rejected using the same ground of rejection for claim 1.
Regarding claim 19, it is rejected using the same ground of rejection for claim 12.
Regarding claim 20, it is rejected using the same ground of rejection for claim 6.

                                                               Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425  

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425